Citation Nr: 1542725	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a hearing before the Board.

In his February 2014 Form 9, the Veteran requested a videoconference hearing before the Board which was scheduled for April 29, 2015.  He did not appear. Upon review of the claims file, it became apparent that the Veteran had not received notice of the time and place of the hearing.  A clarification letter was sent to the Veteran and his representative to determine whether he would like to reschedule his hearing.

In a correspondence dated August 28, 2015, the Veteran's representative indicated that the Veteran wished to have either a travel board or videoconference hearing, whichever becomes available first.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).
Accordingly, the Board will remand the claims to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board in accordance with applicable procedures. The Veteran has indicated he is willing to attend a travel board or videoconference hearing, whichever becomes available first.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




